IN THE SUPREME COURT OF THE STATE OF NEVADA


                  DEUTSCHE BANK NATIONAL TRUST                           No. 69141
                  COMPANY AS TRUSTEE FOR THE
                  REGISTERED HOLDERS OF MORGAN
                  STANLEY ABS CAPITAL I, INC.
                  TRUST 2007-NC3 MORTGAGE PASS-
                                                                               SLED
                  THROUGH CERTIFICATES, SERIES                                 FEB 2 4 2016
                  2007-NC3,
                                       Appellant,
                                                                                     4!MAN


                                 vs.                                              Mn CCIL:    1
                  ALKI, LLC SERIES "B",
                                       Respondent.

                                        ORDER DISMISSING APPEAL
                              This is an appeal from a district court's findings of fact,
                  conclusions of law, and order in an action to quiet title. Eighth Judicial
                  District Court, Clark County; Susan Johnson, Judge.
                              When our initial review of the docketing statement and
                  documents submitted to this court revealed a potential jurisdictional
                  defect, we ordered appellant to show cause why this appeal should not be
                  dismissed for lack of jurisdiction. Specifically, it appeared that the order
                  challenged on appeal was not appealable as a final judgment under NRAP
                  3A(b)(1) because respondent's claim for slander of title remained pending
                  in the district court, and that claims remained pending against defendant
                  Rae Anne Berry.
                              In the response to this court's order to show cause why this
                  appeal should not be dismissed for lack of jurisdiction, appellant agrees
                  that the slander of title claim remains outstanding and that claims remain
                  pending against defendant Rae Anne Berry. Because these claims remain
                  pending in the district court, the order challenged on appeal is not a final

SUPREME COURT
      OF
    NEVADA


10) 1147A Wag:
             Th
                  appealable judgment, see NRAP 3A(b)(1); Lee v. GNLV Corp., 116 Nev.
                  424, 426, 996 P.2d 416, 417 (2000), and appellant fails to demonstrate that
                  this court otherwise has jurisdiction over this appeal. Accordingly, it
                  appears we lack jurisdiction, and we
                              ORDER this appeal DISMISSED.




                                          Hardesty


                                             J.                                        J.
                   aitta




                  cc: Hon. Susan Johnson, District Judge
                       Wright, Finlay & Zak, LLP/Las Vegas
                       The Law Office of Mike Beede, PLLC
                       Eighth District Court Clerk




SUPREME COURT
        OF
     NEVADA


(0) 1947A
                                                         2
             7.